           Case 1:18-cv-01794-CJN Document 16 Filed 03/26/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
LATINOJUSTICE PRLDEF, et al.,                )
                                             )
               Plaintiffs,                   )
                                             )
               v.                            )        Civil Action No. 18-1794 (RC)
                                             )
FEDERAL EMERGENCY                            )
MANAGEMENT AGENCY,                           )
                                             )
               Defendant.                    )
                                             )

                                    JOINT STATUS REPORT

       Plaintiffs LatinoJustice PRLDEF and Centro de Periodismo Investigativo, and Defendant

Federal Emergency Management Agency hereby submit this Joint Status Report in lieu of a

proposed schedule, for the reasons set forth below.

       As previously reported, Defendant has made initial productions on a monthly basis since

September 2018. Since that time, as noted in prior status reports, the parties have been attempting

to negotiate a revised search that would be more likely to yield a manageable amount of records that

are responsive to Plaintiffs’ requests. Last month, the parties agreed upon specific search terms and

Boolean limitations for Plaintiffs’ requests as well as a limited number of custodians who

Defendant represented were most likely to have responsive records. Plaintiffs understood that this

search was unlikely to yield all responsive records in Defendant’s possession but hoped that it

would result in a reasonable number of responsive records, thereby providing Plaintiffs much of the

information about which they were interested more quickly.

       On March 15, 2019, Defendant provided Plaintiffs with information about the results of this

negotiated search. For many of Plaintiffs’ requests for information, the negotiated search returned

zero pages of potentially responsive records, even though the requests were for records Plaintiffs
           Case 1:18-cv-01794-CJN Document 16 Filed 03/26/19 Page 2 of 3



reasonably expect to be in Defendant’s possession, such as guidance documents regarding Spanish

language translations of FEMA materials and information regarding Defendant’s plans for short-

and long-term housing in Puerto Rico. In Plaintiffs’ view, the negotiated search was therefore not

reasonable. Defendant’s position is that the search was reasonable, given the speculative premise of

the FOIA request, particularly the request seeking “all records describing or discussing plans to

draw down or end FEMA-coordinated aid in Puerto Rico.” Further, Defendant believes that the

search cannot be fairly characterized as unreasonable merely because it did not produce the quantity

of responsive records that Plaintiff expected. See Iturralde v. Comptroller of Currency, 315 F.3d

311, 315 (D.C. Cir. 2003) (“[T]he adequacy of a FOIA search is generally determined not by the

fruits of the search, but by the appropriateness of the methods used to carry out the search.”).

       Defendant has offered to broaden the search terms and undertake its final search. Plaintiffs

have accepted this offer but reserve their right to challenge the broadened search as unreasonable.

Defendant expects to advise Plaintiffs about the search results and propose a production schedule by

April 2, 2019.

       In addition, with respect to Plaintiffs’ request for the production of the “full database on

applications for FEMA individual assistance,” the parties are conferring with respect to the specific

fields that should be included in Defendant’s response.

       In light of the most recent supplemental search, the parties believe that additional time is

necessary and appropriate before a production schedule can be presented to the Court. The parties

respectfully request that they file a Joint Status Report on or before April 10, 2019.

Dated: March 26, 2019                         Respectfully submitted,

                                              /s/ Robin F. Thurston
                                              Javier M. Guzman (D.C. Bar No. 462679)
                                              Robin F. Thurston (D.C. Bar No. 1531399)
                                              Democracy Forward Foundation
                                              P.O. Box 34553
                                              Washington, D.C. 20043

                                                   2
Case 1:18-cv-01794-CJN Document 16 Filed 03/26/19 Page 3 of 3



                          (202) 448-9090
                          jguzman@democracyforward.org
                          rthurston@democracyforward.org

                          Natasha Lycia Ora Bannan
                          LatinoJustice PRLDEF
                          99 Hudson Street, 14th Floor
                          New York, N.Y. 10013
                          (212) 739-7583
                          nbannan@latinojustice.org

                          JESSIE K. LIU, D.C. Bar #472845
                          United States Attorney

                          DANIEL F. VAN HORN, D.C. Bar #924092
                          Chief, Civil Division

                          By:     /s/ Paul Cirino
                          PAUL CIRINO
                          Assistant United States Attorney
                          Civil Division
                          U.S. Attorney’s Office for the District of Columbia
                          555 Fourth Street, N.W.
                          Washington, D.C. 20530
                          Phone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Attorneys for Defendant




                              3
